Citation Nr: 1018100	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  03-31 013	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in 
Philadelphia, Pennsylvania


ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychopathic 
personality disorder and emotional instability with asocial 
behavior (claimed as marked anxiety and neurosis).

2.  Entitlement to service connection for a bipolar disorder.

3.  Entitlement to service connection for a heart condition 
(also claimed as a cardiovascular accident (CVA)).

4.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
a hernia and small bowel obstruction.




REPRESENTATION

Appellant represented by:	Adjunct General's Office of 
Pennsylvania


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


INTRODUCTION

The Veteran served on active duty from December 1943 to April 
1946, from July 1950 to July 1951, and from February 1952 to 
July 1952.

This appeal before the Board of Veterans' Appeals (Board) 
arises from December 2002, January 2007, and July 2007 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) and Insurance Center in Philadelphia, 
Pennsylvania.

For the reasons discussed below, the undersigned Veterans Law 
Judge will VACATE the May 4, 2009, Board decision and will 
REMAND the case to the RO for appropriate action.


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon 
request of the Appellant or his or her representative, or on 
the Board's own motion, when an Appellant has been denied due 
process of law or when benefits were allowed based on false 
or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R.      § 20.904 (2009).

On March 12, 2009, the Veteran appeared for a Video 
Conference Hearing before the undersigned Veterans Law Judge.  
While officially off the record of proceedings, the Veteran's 
two service representatives, with one sitting in Wilkes-
Barre, PA, and the other sitting in Philadelphia, PA, engaged 
in a personal conversation, which consisted of comments 
adverse to the appealed issues in the Veteran's case.  This 
"off-the-record" conversation was inadvertently recorded in 
the official transcript of the Veteran's hearing, and was a 
part of the record evidence at the time of the May 4, 2009, 
Board decision.

In light of the irregularities with the March 2009 hearing 
transcript, and to afford the Veteran a fair adjudication of 
his appealed issues, the May 4, 2009, Board decision 
addressing the issues of: (1) whether new and material 
evidence has been submitted to reopen a claim for service 
connection for a psychopathic personality disorder and 
emotional instability with asocial behavior (claimed as 
marked anxiety and neurosis); (2) entitlement to service 
connection for a bipolar disorder; (3) entitlement to service 
connection for a heart condition (also claimed as CVA); and 
(4) entitlement to compensation under 38 U.S.C.A. § 1151 for 
a hernia and small bowel obstruction, is vacated.  38 C.F.R. 
§ 20.904(a).

Accordingly, a new decision will be entered as though the May 
4, 2009, Board decision had not been made.  In so doing, the 
March 2009 hearing transcript will not be considered in the 
adjudication of the issues on appeal in this case; and the 
Veteran will be afforded an opportunity to appear for a new 
video conference hearing before another Veterans Law Judge, 
who will enter the final decision.  See VA Memorandum, dated 
Feb. 1, 2009.


REMAND

In accordance with the order to vacate, a remand is warranted 
to afford the Veteran an opportunity to appear for a new 
video conference hearing.  As discussed above, such action is 
being undertaken in light of the irregularities with the 
March 2009 Video Conference Hearing Transcript.  Therefore, 
this matter is REMANDED to the RO for the following action:

The RO should schedule the Veteran for a 
video conference hearing with a Veterans 
Law Judge of the Board of Veterans' 
Appeals, and should properly notify him 
of this hearing.  [Note:  The Veteran is 
hereby advised that the March 12, 2009, 
transcript of the video conference 
hearing will not be considered in the 
adjudication of his claim and appeal.  
The Veteran is further advised that his 
new hearing will be scheduled before 
another Veterans Law Judge who will enter 
the final decision in his case.  In the 
event the Veteran declines the 
opportunity to appear at another hearing, 
he is also advised that his case will be 
returned to the Board and assigned to a 
different Veterans Law Judge who will 
enter the new decision.]

The Appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



